DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method.  Each independent claim identifies the uniquely distinct feature “receiving user input to move the object to be positioned in front of a first selectable icon included in the set of selectable icons, the first selectable icon corresponding to a first 3D virtual reality video from the set of 3D virtual reality videos; moving, in response to the user input, the object to be positioned in front of the first selectable icon in the virtual reality user interface; providing, in response to the object being positioned in front of the first selectable icon in the virtual reality user interface, a first 3D preview of the first 3D virtual reality video within the object; receiving a user selection of a location within the object for entering the object; receiving a user selection of the object while the first 3D preview is provided within the object; determining a viewing direction based on the selected location within the object; and displaying the first 3D virtual reality video in a 360-degree environment as viewed from the viewing direction." The prior art cited in the Information Disclosure Statement filed on 1/29/2021 disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486